Exhibit 10.24
FOUNDRY NETWORKS, INC.
2006 STOCK INCENTIVE PLAN
STOCK UNIT AGREEMENT FOR NON-U.S. PARTICIPANTS
     This Stock Unit Agreement (the “Agreement”) is made and entered into as of
___, 200___by and between Foundry Networks, Inc., a Delaware corporation (the
“Company”), and ___pursuant to the Foundry Networks, Inc. 2006 Stock Incentive
Plan (the “Plan”). To the extent any capitalized terms used in this Agreement
are not defined, they shall have the meaning ascribed to them in the Plan, which
is attached to, and made a part of, this Agreement. In the event of a conflict
between the terms and provisions of the Plan and the terms and provisions of
this Agreement, the Plan terms and provisions shall prevail.
     In consideration of the mutual agreements herein contained and intending to
be legally bound hereby, the parties agree as follows:
     1. Restricted Stock Units. Pursuant to the Plan, the Company hereby grants
to you, and you hereby accept from the Company, ______stock units, each of which
is a bookkeeping entry representing the equivalent in value of one (1) Share
(the “Restricted Stock Units”), on the terms and conditions set forth herein,
including applicable country-specific terms and conditions contained in
Appendix A attached hereto, and in the Plan.
     2. Vesting of Restricted Stock Units. So long as your Service continues,
the Restricted Stock Units shall vest in accordance with the following schedule:
12.5% of the total number of Restricted Stock Units shall vest on ___,
200___(the 6-month anniversary of the vesting commencement date) and 1/48th of
the total number of Restricted Stock Units shall vest on each monthly
anniversary thereafter.
     3. Termination of Service. In the event of the termination of your Service
for any reason, all unvested Restricted Stock Units shall be immediately
forfeited without consideration.
     4. Settlement of Restricted Stock Units. Restricted Stock Units shall be
automatically settled in Shares upon vesting of such Restricted Stock Units,
provided that the Company shall have no obligation to issue Shares pursuant to
this Agreement unless and until you have satisfied any obligations in connection
with Tax-Related Items (as defined in Section 5 below) and such issuance
otherwise complies with all applicable laws, rules or regulations. Prior to the
time the Restricted Stock Units are settled upon vesting, you will have no
rights other than those of a general creditor of the Company. Restricted Stock
Units represent an unfunded and unsecured obligation of the Company.
     5. Tax-Related Items. Regardless of any action the Company and/or the
Subsidiary or Affiliate employing you (the “Employer”) takes with respect to any
or all income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items legally due by you is and remains your
responsibility and that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Restricted Stock Units, including, but not
limited to, the grant, vesting or

 



--------------------------------------------------------------------------------



 



settlement of the Restricted Stock Units, the issuance of Shares upon settlement
of the Restricted Stock Units, the subsequent sale of Shares acquired pursuant
to such issuance and the receipt of any dividends; and (2) do not commit to
structure the terms of the Restricted Stock Unit award or any aspect of the
Restricted Stock Units to reduce or eliminate your liability for Tax-Related
Items.
     Prior to the relevant taxable event, you shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Items. In this regard, you authorize the Company and/or the
Employer, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items legally payable by you by one or a combination of the
following:

  (a)   withholding from your wages or other cash compensation paid to you by
the Company and/or the Employer; or     (b)   withholding from proceeds of the
sale of Shares acquired upon vesting/settlement of the Restricted Stock Units,
or     (c)   arranging for the sale of Shares issued upon vesting/settlement of
the Restricted Stock Units (on your behalf and at your direction pursuant to
this authorization), or     (d)   withholding in Shares issued upon
vesting/settlement of the Restricted Stock Units, provided that the Company only
withholds the amount of Shares necessary to satisfy the minimum withholding
amount or such other amount as may be necessary to avoid adverse accounting
treatment.

     If the obligation for Tax-Related Items is satisfied by withholding in
Shares, you are deemed to have been issued the full number of Shares subject to
the vested Restricted Stock Units, notwithstanding that a number of the Shares
are held back solely for the purpose of paying the Tax-Related Items due as a
result of any aspect of the Restricted Stock Units.
     Finally, you shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of your participation in the Plan that cannot be satisfied by the
means previously described. The Company shall not be required to issue Shares
pursuant to this Agreement unless and until you comply with your obligations in
connection with the Tax-Related Items as described in this Section.
     6. Non-Transferability of Restricted Stock Units. The Restricted Stock
Units shall not be transferable other than by will or the laws of descent and
distribution. The designation of a beneficiary does not constitute a transfer.
The terms of this Agreement shall be binding upon your executors,
administrators, heirs, successors and assigns.
     7. Restriction on Transfer. Regardless of whether the transfer or issuance
of the Shares to be issued pursuant to the Restricted Stock Units have been
registered under the Securities Act or have been registered or qualified under
the securities laws of any state or

2



--------------------------------------------------------------------------------



 



foreign jurisdiction, the Company may impose additional restrictions upon the
sale, pledge, or other transfer of the Shares (including the placement of
appropriate legends on stock certificates and the issuance of stop-transfer
instructions to the Company’s transfer agent) if, in the judgment of the Company
and the Company’s counsel, such restrictions are necessary in order to achieve
compliance with the provisions of the Securities Act, the securities laws of any
state, or any other law.
     8. Nature of Restricted Stock Unit Award. In accepting the Restricted Stock
Unit award, you acknowledge:
          (a) the Plan is established voluntarily by the Company, is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time, unless otherwise provided in the Plan and this
Agreement;
          (b) the Restricted Stock Unit award is voluntary and occasional and
does not create any contractual or other right to receive future Restricted
Stock Unit awards, or benefits in lieu of Restricted Stock Units, even if
Restricted Stock Units have been granted repeatedly in the past;
          (c) all decisions with respect to future Restricted Stock Unit awards,
if any, will be at the sole discretion of the Company;
          (d) your participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate your employment relationship at any time;
          (e) you are voluntarily participating in the Plan;
          (f) the Restricted Stock Units and the Shares subject to the
Restricted Stock Units are an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or the
Employer, and which is outside the scope of your employment contract, if any;
          (g) the Restricted Stock Units and the Shares subject to the
Restricted Stock Units are not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company or the Employer;
          (h) in the event that you are not an employee of the Company, the
Restricted Stock Unit award and your participation in the Plan will not be
interpreted to form an employment contract or relationship with the Company;
and, furthermore, the Restricted Stock Unit award will not be interpreted to
form an employment contract with any Subsidiary or Affiliate of the Company;

3



--------------------------------------------------------------------------------



 



          (i) the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
          (j) the value of the Shares acquired upon vesting/settlement of the
Restricted Stock Units may increase or decrease in value;
          (k) in consideration of the Restricted Stock Unit award, no claim or
entitlement to compensation or damages shall arise from termination of the
Restricted Stock Units or diminution in value of the Restricted Stock Units or
Shares subject to the Restricted Stock Units resulting from termination of your
Service by the Company or the Employer (for any reason whatsoever and whether or
not in breach of local labor laws), and you irrevocably release the Company and
the Employer from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by executing this Agreement, you shall be deemed irrevocably to
have waived your entitlement to pursue such claim;
          (l) in the event of termination of continuing Service with the Company
or any Parent, Subsidiary or Affiliate (whether or not in breach of local labor
laws), your right to vest in the Restricted Stock Units under the Plan, if any,
will terminate effective as of the date that you are no longer providing
continuing Service and will not be extended by any notice period mandated under
local law (e.g., continuing Service would not include a period of “garden leave”
or similar period pursuant to local law); the Company shall have the exclusive
discretion to determine when you are no longer actively employed for purposes of
your Restricted Stock Units award;
          (m) the Company is not providing any tax, legal or financial advice,
nor is the Company making any recommendations regarding your participation in
the Plan, or your acquisition or sale of the underlying Shares;
          (n) you are hereby advised to consult with your own personal tax,
legal and financial advisors regarding your participation in the Plan before
taking any action related to the Plan.
     9. Stock Certificate Restrictive Legends. Stock certificates evidencing the
Shares issued pursuant to the Restricted Stock Units may bear such restrictive
legends as the Company and the Company’s counsel deem necessary under applicable
law or pursuant to this Agreement.
     10. Representations, Warranties, Covenants, and Acknowledgments. You hereby
agree that in the event the Company and the Company’s counsel deem it necessary
or advisable in the exercise of their discretion, the transfer or issuance of
the Shares issued pursuant to the Restricted Stock Units may be conditioned upon
you making certain representations, warranties, and acknowledgments relating to
compliance with applicable securities and other laws, including the
country-specific terms and conditions contained in Appendix A attached hereto.

4



--------------------------------------------------------------------------------



 



     11. Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement and any other Restricted Stock Unit award
materials by and among, as applicable, the Employer, the Company and its
Subsidiaries and Affiliates for the exclusive purpose of implementing,
administering and managing your participation in the Plan.
     You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Restricted Stock Units or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).
     You understand that Data will be transferred to any third parties assisting
the Company with the implementation, administration and management of the Plan.
You understand that the recipients of the Data may be located in the United
States or elsewhere, and that the recipients’ country (e.g., the United States)
may have different data privacy laws and protections than your country. You
understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize the Company and any other possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative. You understand, however, that
refusing or withdrawing your consent may affect your ability to participate in
the Plan. For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact your local human
resources representative.
     12. Voting and Other Rights. Subject to the terms of this Agreement, you
shall not have any voting rights or any other rights and privileges of a
stockholder of the Company unless and until the Restricted Stock Units are
settled upon vesting.
     13. No Employment Rights. Neither the Plan nor this Restricted Stock Unit
award shall be deemed to give you a right to remain an Employee, Consultant or
director of the Company, a Parent, a Subsidiary or an Affiliate. The Company and
its Parents and Subsidiaries and Affiliates reserve the right to terminate your
Service at any time, with or without cause, and for any reason, subject to
applicable laws.
     14. Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient when delivered personally or sent by
telegram or fax or 48 hours after being deposited in the U.S. mail, as certified
or registered mail, with postage prepaid, and

5



--------------------------------------------------------------------------------



 



addressed to the Company at its principal corporate offices and to you at the
address maintained for you in the Company’s records.
     15. Electronic Delivery. Notwithstanding the provisions of Section 14
above, the Company may, in its sole discretion, decide to deliver any documents
related to the Restricted Stock Unit award under and participation in the Plan
or future Restricted Stock Units that may be granted under the Plan by
electronic means or to request my consent to participate in the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
     16. Entire Agreement; Enforcement of Rights. This Agreement, together with
the Plan, sets forth the entire agreement and understanding of the parties
relating to the subject matter herein and therein and merges all prior
discussions between the parties. Except as contemplated under the Plan, no
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in writing signed by the parties
to this Agreement. The failure by either party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party.
     17. Governing Law and Choice of Venue. This Agreement and all acts and
transactions pursuant hereto and the rights and obligations of the parties
hereto shall be governed, construed and interpreted in accordance with the laws
of the State of California, without giving effect to principles of conflicts of
law. For purposes of litigating any dispute that arises directly or indirectly
from the relationship of the parties evidenced by this Restricted Stock Unit
award or the Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of the State of California, U.S.A., and agree that such
litigation shall be conducted only in the courts of Santa Clara County,
California, U.S.A or the federal courts for the United States for the Northern
District of California, and no other courts, where this Restricted Stock Unit
award is made and/or to be performed.
     18. Severability. If one or more provisions of this Agreement are held to
be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this Agreement shall be enforceable in accordance with its
terms.
     19. Successors and Assigns. The rights and benefits of this Agreement shall
inure to the benefit of, and be enforceable by the Company’s successors and
assigns. The rights and obligations of you under this Agreement may not be
assigned without the prior written consent of the Company.
     20. Language. If you have received the Agreement or any other document
related to the Plan translated into a language other than English and if the
translated version is different in substance than the English version, the
English version will control.

6



--------------------------------------------------------------------------------



 



     21. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
* * * *
(Signature Page Follows)

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on this
___day of ___, 200__.
FOUNDRY NETWORKS, INC.

     
By:
   
 
   
 
  (Signature)  
Name:
   
 
     
Title:
   
 
   

RECIPIENT:

     
By:
   
 
   
 
  (Signature)  
Address:
   
 
     
Telephone Number:
   
 
     
Email Address:
   
 
     

I, ___, spouse of ___, have read and hereby approve the foregoing Agreement. In
consideration of the Company’s granting my spouse the right to the Restricted
Stock Units as set forth in the Agreement, I hereby agree to be bound
irrevocably by the Agreement and further agree that any community property or
other such interest that I may have in the Restricted Stock Units and the
underlying Shares shall hereby be similarly bound by the Agreement. I hereby
appoint my spouse as my attorney-in-fact with respect to any amendment or
exercise of any rights under the Agreement.

     
 
   
 
   
Spouse of Recipient
   

(Appendix A Follows)

8



--------------------------------------------------------------------------------



 



FOUNDRY NETWORKS, INC.
2006 STOCK INCENTIVE PLAN
STOCK UNIT AGREEMENT FOR NON-U.S. PARTICIPANTS
APPENDIX A
This Appendix A has been prepared to provide Participants with country-specific
terms and conditions and additional relevant information regarding your
Restricted Stock Unit award under the Foundry Networks, Inc. 2006 Stock
Incentive Plan (the “Plan”).
The additional relevant information provided in this Appendix is based on the
laws in effect as of June 2008. Such laws often are complex and change
frequently. As a result, the additional relevant information contained in the
Appendix may be out-of-date at the time your Restricted Stock Units vest or you
sell Shares acquired under the Plan.
In addition, the Appendix is general in nature. It may not apply to a particular
tax or financial situation, and the Company is not in a position to assure you
of any particular result. Accordingly, please seek appropriate professional
advice with respect to any questions about your specific situation.
If you are a citizen or resident of another country for local law purposes, the
information contained in the Appendix may not be applicable.
AUSTRALIA
Restricted Stock Units Payable Only in Shares
Notwithstanding any discretion in the Plan or anything to the contrary in the
Agreement, the Restricted Stock Units award does provide any right for you to
receive a cash payment and the Restricted Stock Units are payable in Shares
only.
Securities Law Notification
If you vest in your Restricted Stock Units, receive Shares and subsequently
offer the Shares for sale to a person or entity resident in Australia, the offer
may be subject to disclosure requirements under Australian law. You should
obtain legal advice on disclosure obligations prior to making any such offer.
Exchange Control Notification
Exchange control reporting is required for cash transactions exceeding A$10,000
and international fund transfers. The Australian bank assisting with the
transaction will file the report for you. If there is no Australian bank
involved in the transfer, you will have to file the report.

 



--------------------------------------------------------------------------------



 



BRAZIL
Intent to Comply with Law
By accepting your Restricted Stock Unit award, you acknowledge and agree to
comply with applicable Brazilian laws and to pay any and all applicable taxes
associated with the vesting of your Restricted Stock Units, the sale of Shares
obtained at the vesting of your Restricted Stock Units and the receipt of any
dividends.
Exchange Control Notification
If you hold assets and rights outside Brazil with an aggregate value exceeding
US$100,000, you will be required to prepare and submit to the Central Bank of
Brazil an annual declaration of such assets and rights, including: (i) bank
deposits; (ii) loans; (iii) financing transactions; (iv) leases; (v) direct
investments; (vi) portfolio investments, including Shares of the Company
acquired under the Plan; (vii) financial derivatives investments; and
(viii) other investments, including real estate and other assets. Please note
that foreign individuals holding Brazilian visas are considered Brazilian
residents for purposes of this reporting requirement and must declare at least
the assets held abroad that were acquired subsequent to the date of admittance
as a resident of Brazil. Individuals holding assets and rights outside Brazil
valued at less than US$100,000 are not required to submit a declaration. Please
note that the US$100,000 threshold may be changed annually.
CANADA
Restricted Stock Units Payable Only in Shares
Notwithstanding any discretion in the Plan or anything to the contrary in the
Agreement, the Restricted Stock Unit award does not provide any right for you to
receive a cash payment and the Restricted Stock Units are payable in Shares
only.
Securities Law Notification
You are permitted to sell Shares acquired through the Plan through the
designated broker appointed under the Plan, if any, provided the resale of
Shares acquired under the Plan takes place outside of Canada through the
facilities of a stock exchange on which the Shares are listed. The Shares are
currently listed on NasdaqGS.
The following additional provisions apply to residents of Quebec:
Consent to Receive Information in English
The parties acknowledge that it is their express wish that this Agreement, as
well as all documents, notices and legal proceeds entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaries intentées, directement ou indirectement, relativement à ou suite à
la présente convention.

10



--------------------------------------------------------------------------------



 



CHINA
Immediate Sale Restriction
Notwithstanding anything to the contrary in the Plan or Agreement, due to
exchange control laws in China, the Company may require all Shares acquired at
vesting of the Restricted Stock Units to be immediately sold on your behalf and
you authorize this immediate sale by signing this Agreement.
Exchange Control Notification
You understand and agree that, due to exchange control laws in China, you will
be required to immediately repatriate to China the cash proceeds from the sale
of any Shares. You further understand that such repatriation of the cash
proceeds may need to be effectuated through a special exchange control account
established by the Company or a Subsidiary or Affiliate of the Company, and you
hereby consent and agree that the proceeds from the sale of Shares acquired
under the Plan may be transferred to such special account prior to being
delivered to you.
FRANCE
Governing Language
If you have received this Agreement or any other document related to the Plan
translated into a language other than English and if the translated version is
different than the English version, the English version will control.
En signant et renvoyant le Contrat d’Attribution, vous confirmez ainsi avoir lu
et compris les documents relatifs à cette attribution (le Plan, l’Avis le
Contrat d’Attribution et cette Annexe) qui lui ont été communiqués en langue
anglaise. Le Participant en accepte les termes en connaissance de cause.
By signing and returning this Agreement, you confirm having read and understood
the documents relating to this Award (the Plan, the Notice, the Agreement and
this Appendix), which were provided in the English language. You accept the
terms of those documents accordingly.
Exchange Control Notification
You may hold Shares obtained under the Plan outside of France provided that you
declare all foreign accounts, whether open, current, or closed, in your income
tax return. You must also declare to the customs and excise authorities any cash
or securities imported or exported without the use of a financial institution
when the value of the cash or securities is equal to or exceeds €7,600 for 2008.
Tax Notification
Restricted Stock Units granted under the Plan are not intended to qualify for
favorable tax and social charge treatment in France.

11



--------------------------------------------------------------------------------



 



GERMANY
Exchange Control Notification
Cross-border payments in excess of €12,500 must be reported monthly to the
Central Bank (“Landeszentralbanken”). If you use a German commercial bank to
effectuate a cross-border payment in excess of €12,500 in connection with the
purchase or sale of securities, the bank will make the report.
In addition, in the unlikely event that you hold Shares exceeding 10% of the
total capital of the Company, you must report your individual holdings in the
Company on an annual basis.
HONG KONG
Securities Law Notification
This Restricted Stock Unit award and the Shares to be issued at vesting of the
Restricted Stock Units are available only to employees of the Company and any of
its Subsidiaries and Affiliates participating in the Plan and do not constitute
a public offer of securities.
Please be aware that the contents of the Agreement and this Appendix have not
been reviewed by any regulatory authority in Hong Kong. You are advised to
exercise caution in relation to Restricted Stock Unit award. If you are in any
doubt about any of the contents of the Agreement or this Appendix, you should
obtain independent professional advice.
Nature of Scheme
The Company specifically intends that the Plan will not be an occupational
retirement scheme for purposes of the Occupational Retirement Schemes Ordinance
(“ORSO”). Notwithstanding the foregoing, if the Plan is deemed to constitute an
occupational retirement scheme for the purposes of ORSO, the Restricted Stock
Unit award shall be void.
INDIA
Fringe Benefit Tax
In accepting the Restricted Stock Unit award, you consent and agree to assume
any and all liability for fringe benefit tax (“FBT”) that may be payable by the
Company and/or the Employer in connection with your Restricted Stock Units. You
further understand that your Restricted Stock Unit award is contingent upon your
agreement to assume liability for FBT payable on the Restricted Stock Units.
In accepting the Restricted Stock Unit award, you agree that the Company and/or
the Employer may collect the FBT from you by any of the means set forth in
Section 5 of the Agreement or by any other reasonable method established by the
Company and/or the Employer. You also agree to execute any other consents or
elections required to accomplish the foregoing, promptly upon request by the
Company and/or the Employer.
Exchange Control Notification
You understand that you must repatriate to India any proceeds from the sale of
Shares acquired under the Plan and any dividends received in relation to the
Shares and convert the funds into

12



--------------------------------------------------------------------------------



 



local currency within ninety (90) days of receipt. You must obtain a foreign
inward remittance certificate (“FIRC”) from the bank where the foreign currency
is deposited and maintain the FIRC as evidence of the repatriation of funds in
the event the Reserve Bank of India or the Employer requests proof of
repatriation.
ITALY
Exchange Control Notification
To participate in the Plan, you must comply with exchange control regulations in
Italy. Exchange control reporting is required for cash transfers to or from
Italy in excess of €10,000 or the equivalent amount in U.S. dollars. You may be
exempt from this formality if the payments are made through an authorized broker
resident in Italy, as that entity would comply with the reporting obligation. In
addition, exchange control reporting is required if you hold foreign investments
outside of Italy in excess of €10,000 or the equivalent amount in U.S. dollars.
If reporting is required, it must be done on your individual tax return.
Plan Document Acknowledgment
By accepting this Restricted Stock Unit grant, you further acknowledge that you
have received copies of the Plan, have reviewed the Plan and the Agreement in
their entirety and fully understand and accept all provisions of the Plan and
the Agreement.
In addition, by signing the Agreement, you further acknowledge that you have
read and specifically and expressly approved the following clauses in the Plan
and the Agreement: Section 5, Section 8, Section 11 (as replaced by the above
consent), Section 17, and Section 20.
JAPAN
Exchange Control Notification
If you intend to acquire Shares whose value exceeds ¥100 million in a single
transaction, you must file an ex post facto Report Concerning Acquisition of
Shares with the Ministry of Finance within 20 days of acquiring the Shares.
KOREA
Exchange Control Notification
If you realize US$500,000 or more from the sale of Shares, you must repatriate
the sale proceeds to Korea within eighteen months of the sale.
MEXICO
Labor Law Acknowledgement
These provisions supplement the labor law acknowledgement contained in the
Agreement:
By accepting the Restricted Stock Units, you acknowledge your understanding and
agreement that: (i) the Restricted Stock Units are not related to the salary and
other contractual benefits granted to you by your Employer; and (ii) any
modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of employment.

13



--------------------------------------------------------------------------------



 



Policy Statement
The Restricted Stock Units award the Company is making under the Plan is
unilateral and discretionary and, therefore, the Company reserves the absolute
right to amend it and discontinue it at any time without any liability.
The Company, with registered offices at 4980 Great America Parkway, Santa Clara,
CA 95054, USA, is solely responsible for the administration of the Plan and
participation in the Plan and, in Optionee’ case, the acquisition of Shares does
not, in any way, establish an employment relationship between you and the
Company since you are participating in the Plan on a wholly commercial basis and
the sole employer is [INSERT NAME OF MEXICAN ENTITY(IES) WITH OPTIONEE IN
MEXICO], as applicable, nor does it establish any rights between Optionee and
the Employer.
Plan Document Acknowledgment
By accepting the Restricted Stock Units award, you acknowledge that you have
received copies of the Plan, have reviewed the Plan and the Agreement in their
entirety and fully understand and accept all provisions of the Plan and the
Agreement.
In addition, by signing the Agreement, you further acknowledge that you have
read and specifically and expressly approve the terms and conditions in the
Nature of Restricted Stock Unit Award, Section 8 of the Agreement, in which the
following is clearly described and established: (i) participation in the Plan
does not constitute an acquired right; (ii) the Plan and participation in the
Plan is offered by the Company on a wholly discretionary basis;
(iii) participation in the Plan is voluntary; and (iv) the Company and its
Subsidiaries and Affiliates are not responsible for any decrease in the value of
the Shares underlying the Restricted Stock Units.
Finally, you hereby declare that you do not reserve any action or right to bring
any claim against the Company for any compensation or damages as a result of
your participation in the Plan and therefore grant a full and broad release to
the Employer, the Company and its Subsidiaries and Affiliates with respect to
any claim that may arise under the Plan.
Spanish Translation
Reconocimiento de la Ley Laboral
Estas disposiciones complementan el reconocimiento de la ley laboral contenido
en el Acuerdo:
Al aceptar las Unidades de Acción Restringida, usted reconoce y acuerda que:
(i) las Unidades de Acción Restringida no se encuentran relacionadas con el
salario ni con otros beneficios contractuales concedidos a usted por su
Empleador; y (ii) cualquier modificación del Plan o su terminación no constituye
un cambio o desmejora de los términos y condiciones de empleo.
Declaración de Política
El otorgamiento de Unidades de Acción Restringida de la Compañía en virtud del
Plan es unilateral y discrecional y, por lo tanto, la Compañía se reserva el
derecho absoluto de modificar y discontinuar el mismo en cualquier tiempo, sin
responsabilidad alguna.

14



--------------------------------------------------------------------------------



 



La Compañía, con oficinas registradas ubicadas en 4980 Great America Parkway,
Santa Clara, California 95054, EE.UU., es la única responsable de la
administración del Plan y de la participación en el mismo y, en el caso de la
persona que tenga el derecho a optar, la adquisición de Acciones no establece de
forma alguna una relación de trabajo entre usted y la Compañía, ya que su
participación en el Plan es completamente comercial y el único empleador es
[INSERT NAME OF MEXICAN ENTITY(IES) WITH OPTIONEE IN MEXICO], como fuese
aplicable, así como tampoco establece ningún derecho entre la persona que tenga
el derecho a optar y el Empleador.
Reconocimiento del Documento del Plan
Al aceptar el otorgamiento de las Unidades de Acción Restringida, usted reconoce
que ha recibido copias del Plan, ha revisado el mismo, al igual que la totalidad
del Acuerdo y, que ha entendido y aceptado completamente todas las disposiciones
contenidas en el Plan y en el Acuerdo.
Adicionalmente, al firmar el Acuerdo, reconoce que ha leído, y que aprueba
específica y expresamente los términos y condiciones contenidos en la Naturaleza
del Otorgamiento de Unidad de Acción Restringida, Apartado 8 del Acuerdo, en el
cual se encuentra claramente descrito y establecido lo siguiente: (i) la
participación en el Plan no constituye un derecho adquirido; (ii) el Plan y la
participación en el mismo es ofrecida por la Compañía de forma enteramente
discrecional; (iii) la participación en el Plan es voluntaria; y (iv) la
Compañía, así como sus Subsidiarias y Filiales no son responsables por cualquier
disminución en el valor de las Acciones en relación a las Unidades de Acción
Restringida.
Finalmente, declara que no se reserva ninguna acción o derecho para interponer
una demanda en contra de la Compañía por compensación, daño o perjuicio alguno
como resultado de su participación en el Plan y, en consecuencia, otorga el más
amplio finiquito al Empleador, así como a la Compañía, a sus Subsidiarias y
Filiales con respecto a cualquier demanda que pudiera originarse en virtud del
Plan.
NETHERLANDS
Notification Regarding Prohibition Against Insider Trading
If you are a resident of the Netherlands, you should be aware of the Dutch
insider-trading rules, which may impact the sale of Shares issued pursuant to
the Plan. In particular, you may be prohibited from effectuating certain
transactions involving Shares if you possess insider information regarding the
Company.
Below is a discussion of the applicable restrictions. You are advised to read
the discussion carefully to determine whether the insider rules could apply to
you. If it is uncertain whether the insider rules apply, the Company recommends
that your consult your personal legal advisor. Please note that the Company
cannot be held liable if you violate the Dutch insider-trading rules. You are
solely responsible for ensuring your own compliance with these rules.
Under Article 46 of the Act on the Supervision of the Securities Trade 1995,
anyone who has “inside information” related to the Company is prohibited from
effectuating a transaction in securities in or from the Netherlands. “Inside
information” is knowledge of a detail concerning

15



--------------------------------------------------------------------------------



 



the issuer to which the securities relate that is not public and which, if
published, would reasonably be expected to affect the stock price, regardless of
the development of the price. The insider could be any employee of the Company
or its Dutch Subsidiary or Affiliate who has inside information as described
above.
NEW ZEALAND
There are no country specific provisions.
SAUDI ARABIA
Securities Law Notification
The Restricted Stock Unit award was made in the United States of America, is
subject to the laws of the State of California and any issuance of Shares
pursuant to it will be conducted through a stockbroker in the United States of
America.
SINGAPORE
Securities Law Notification
The Restricted Stock Unit award is being made on a private basis and is,
therefore, exempt from registration in Singapore.
Director Notification
If you are a director, associate director or shadow director of a Singaporean
Subsidiary or Affiliate of the Company, you are subject to certain notification
requirements under the Singapore Companies Act. Among these requirements is an
obligation to notify the Singapore Subsidiary or Affiliate in writing when you
receive an interest (e.g., Awards, Shares) in the Company or any related
companies. In addition, you must notify the Singaporean Subsidiary or Affiliate
when you sell Shares of the Company or any related company (including when you
sell Shares acquired through exercise of the Option). These notifications must
be made within two days of acquiring or disposing of any interest in the Company
or any related company. In addition, a notification must be made of your
interests in the Company or any related company within two days of becoming a
director.
SPAIN
Exchange Control Notification
When receiving foreign currency payments derived from the ownership of Shares
(i.e., dividends or sale proceeds), you must inform the financial institution
receiving the payment of the basis upon which such payment is made. You will
need to provide the institution with the following information: (i) your name,
address, and fiscal identification number; (ii) the name and corporate domicile
of the Company; (iii) the amount of the payment and the currency used; (iv) the
country of origin; (v) the reasons for the payment; and (vi) further information
that may be required.
If you acquire Shares under the Plan and wish to import the ownership title of
such Shares (i.e., share certificates) into Spain, you must declare the
importation of such securities to the Direccion General de Política Comercial y
de Inversiones Extranjeras (“DGPCIE”).

16



--------------------------------------------------------------------------------



 



Labor Law Acknowledgement
The following provision supplements Section 8 of the Agreement:
By accepting the Restricted Stock Unit award, you consent to participation in
the Plan and acknowledge that you have received a copy of the Plan.
You understand that the Company has unilaterally, gratuitously and in its sole
discretion decided to grant Restricted Stock Units under the Plan to individuals
who may be employees of the Company or its Subsidiaries or Affiliates throughout
the world. The decision is a limited decision that is entered into upon the
express assumption and condition that any Restricted Stock Unit award will not
economically or otherwise bind the Company or any of its Subsidiaries or
Affiliates on an ongoing basis. Consequently, you understand that any Restricted
Stock Unit award is given on the assumption and condition that it shall not
become a part of any employment contract (either with the Company or any of its
Subsidiaries or Affiliates) and shall not be considered a mandatory benefit,
salary for any purposes (including severance compensation) or any other right
whatsoever. Further, you understand and freely accept that there is no guarantee
that any benefit whatsoever shall arise from any gratuitous and discretionary
Restricted Stock Unit award since the future value of the Restricted Stock Units
and Shares is unknown and unpredictable. In addition, you understand that this
Restricted Stock Unit award would not be made but for the assumptions and
conditions referred to above; thus, you understand, acknowledge and freely
accept that, should any or all of the assumptions be mistaken or should any of
the conditions not be met for any reason, then any Restricted Stock Unit award
or right to the Restricted Stock Units shall be null and void.
SWEDEN
There are no country-specific provisions.
SWITZERLAND
There are no country-specific provisions.
TAIWAN
Exchange Control Notification
You may acquire and remit foreign currency (including proceeds from the sale of
Shares) up to US$5,000,000 per year without justification.
There is no need to aggregate all remittances into Taiwan when calculating the
limitation. If the transaction amount is TWD$500,000 or more in a single
transaction, you must submit a Foreign Exchange Transaction Form and also
provide supporting documentation to the satisfaction of the remitting bank.

17



--------------------------------------------------------------------------------



 



UNITED ARAB EMIRATES
Securities Law Notification
The Plan is only being offered to qualified employees and is in the nature of
providing equity incentives to employees of the Company’s Subsidiary or
Affiliate in the United Arab Emirates.
UNITED KINGDOM
Tax Acknowledgment
The following provision supplements Section 5 of the Agreement:
As a condition of the Restricted Stock Unit award, you agree to accept any
liability for secondary Class 1 NICs (“Employer NICs”) which may be payable by
the Company or the employer (“Employer”) with respect to the issuance of the
Shares or otherwise payable in connection with the right to acquire Shares under
the Plan. To accomplish the foregoing, you agree to execute a joint election
with the Company and/or the Employer (the “Election”), the form of such Election
being formally approved by HM Revenue and Customs (“HMRC”), and any other
consent or elections required to accomplish the transfer of the Employer NICs to
you. You further agree to execute such other joint elections as may be required
between you and any successor to the Company and/or the Employer. You agree to
enter into an Election prior to the vesting of the Restricted Stock Units.
You agree that if the Employer or the Company does not account for and withhold
the amount of income tax that you owe due to the vesting of the Restricted Stock
Units, settlement in Shares or as otherwise provided in the Agreement and/or the
Plan, or release, assignment or cancellation of the Restricted Stock Units (the
“Taxable Event”) from you within 90 days after the Taxable Event, then the
amount that should have been accounted for and withheld from you shall
constitute a loan owed by you to the Employer effective 90 days after the
Taxable Event. You agree that the loan will bear interest at the UK statutory
rate and it will be immediately due and repayable by you and the Company and/or
the Employer may recover it at any time thereafter by withholding the funds from
your salary, bonus or any other funds due by you to Employer, by withholding in
Shares acquired upon vesting of the Restricted Stock Units, acquisition of
Shares pursuant to any other Award under the Plan, purchase of Shares or by
demanding cash or a check from you.
Notwithstanding the foregoing, if you are an officer or executive director (as
within the meaning of Section 13(k) of the U.S. Securities and Exchange Act of
1934, as amended), the terms of this provision will not apply. In the event that
you are an officer or executive director and Tax-Related Items are not collected
from or paid by you within 90 days of the Taxable Event, the amount of any
uncollected Tax-Related Items may constitute a benefit to you on which
additional income tax and NICs may be payable. You acknowledge the Company or
the Employer may recover it at any time thereafter by any of the means referred
to in Section 5 of the Agreement. You also authorize the Company to withhold the
transfer of any Shares unless and until the loan is repaid in full.

18